Name: Commission Regulation (EEC) No 1232/86 of 25 April 1986 correcting the monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 112/ 8 Official Journal of the European Communities 29 . 4 . 86 COMMISSION REGULATION (EEC) No 1232/86 of 25 April 1986 correcting the monetary compensatory amounts Whereas a check has shown that an error was made in Part 4 of the said Regulation ; whereas, therefore, the Regulation in question should be corrected, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as amended by Regulation (EEC) No 1013/86 (2), and in particular Article 9 (2) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rate to be applied in agriculture (3), as last amended by Regulation (EEC) No 505/86 (4), Having regard to Commission Regulation (EEC) No 3155/85 of 11 November 1985 providing for the advance fixing of monetary compensatory amounts (*), as amended by Regulation (EEC) No 3826/85 (6), Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commis ­ sion Regulation (EEC) No 1057/86 Q ; HAS ADOPTED THIS REGULATION : Article 1 The column headed 'United Kingdom' in the Annex to this Regulation is hereby inserted in Part 4 of Annex I to Regulation (EEC) No 1057/86 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 9 to 20 April 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 April 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 164, 24 . 6 . 1985, p. 6 . ( 2) OJ No L 94, 9 . 4 . 1986, p. 18 . (') OJ No L 164, 24 . 6 . 1985, p. 11 . (4) OJ No L 51 , 28 . 2 . 1986 , p. 1 . (*) OJ No L 310 , 21 . 11 . 1985, p. 22 . (") OJ No L 371 , 31 . 12 . 1985, p. 1 . 0 OJ No L 98 , 12 . 4 . 1986, p. 1 . 29 . 4 . 86 Official Journal of the European Communities No L 112/9 ANNEX 'PART 4 EGGS AND POULTRY Monetary compensatory amounts CCT heading No Positive Negative Germany Netherlands Denmark United Kingdom Belgium/ Luxembourg Ireland Italy France Greece DM F1 Dkr £ Bfrs/Lfrs £ Irl Lit FF Dr 01.05 A I 01.05 A II 01.05 B I 01.05 B II 01.05 B III 01.05 B IV 01.05 B V 02.02 A I a) 02.02 A I b) 02.02 A I c) 02.02 A II a) 02.02 A II b) 02.02 A II c) 02.02 A III a) 02.02 A III b) 02.02 A IV a) 02.02 A IV b) 02.02 A V 02.02 B I a) 02.02 B I b) 02.02 B I c) 02.02 B II a) 1 02.02 B II a) 2 02.02 B II a) 3 02.02 B II a) 4 02.02 B II a) 5 02.02 B II b) 02.02 B II c) 02.02 B II d) 1 02.02 B II d) 2 02.02 B II d) 3 02.02 B II e) 1 02.02 B II e) 2 aa) 02.02 B II e) 2 bb) 02.02 B II e) 3 02.02 B II f) 02.02 B II g)  100 pieces  0,606 0,286  100 kg  1,123 1,770 1,595 1,195 1,946 1,410 1,604 1,747 2,082 2,528 2,809 2.279 2,491 1,706 1,870 2,779 5,231 3,584 4,838 1,922 3,090 2,740 2,057 3,057 1,444 1,000 3,737 2,730 2,646 3,612 1.280 2,304 2,486 3,514 4,444 No L 112/ 10 Official Journal of the European Communities 29 . 4 . 86 OCT heading No Positive Negative Germany Netherlands Denmark United Kingdom Belgium/ Luxembourg Ireland Italy France Greece DM F1 Dkr £ Bfrs/Lfrs £ Irl Lit FF Dr 100 kg 1,000 2,222 02.02 C 02.05 C  100 pieces  04.05 A I a) 1 0,431 04.05 A I a) 2 0,179  100 kg 04.05 A I b) 1,871 04.05 B I a) 1 8,456 04.05 B I a) 2 2,170 04.05 B I b) 1 3,816 04.05 B I b) 2 4,078 04.05 B I b) 3 8,755 35.02 A II a) 1 7,595 35.02 A II a) 2 1,029'